Name: Commission Implementing Regulation (EU) NoÃ 672/2011 of 13Ã July 2011 amending Regulation (EC) NoÃ 968/2006 laying down detailed rules for the implementation of Council Regulation (EC) NoÃ 320/2006 establishing a temporary scheme for the restructuring of the sugar industry in the Community
 Type: Implementing Regulation
 Subject Matter: agri-foodstuffs;  economic policy;  EU finance;  industrial structures and policy
 Date Published: nan

 14.7.2011 EN Official Journal of the European Union L 184/1 COMMISSION IMPLEMENTING REGULATION (EU) No 672/2011 of 13 July 2011 amending Regulation (EC) No 968/2006 laying down detailed rules for the implementation of Council Regulation (EC) No 320/2006 establishing a temporary scheme for the restructuring of the sugar industry in the Community THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 320/2006 of 20 February 2006 establishing a temporary scheme for the restructuring of the sugar industry in the Community and amending Regulation (EC) No 1290/2005 on the financing of the common agricultural policy (1), and in particular Article 12 thereof, Whereas: (1) Article 6 of Commission Regulation (EC) No 968/2006 (2) provides that the period for dismantling production facilities and for complying with the social and environmental commitments referred to in Article 3(3)(c) and Article 3(4)(c) of Regulation (EC) No 320/2006 may be extended until 30 September 2011 at the latest. (2) Certain sugar producers will not be able to fully dismantle their production facilities in time, unless that deadline is extended even further. However, the extension should not go beyond of what is absolutely necessary to finish the remaining dismantling works. Based on the information available to the Commission, the deadline shall accordingly be extended until 31 March 2012 at the latest. (3) Regulation (EC) No 968/2006 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Committee on the Agricultural Funds, HAS ADOPTED THIS REGULATION: Article 1 In Article 6(1) of Regulation (EC) No 968/2006, the second subparagraph is replaced by the following: By way of derogation from point (b) of the first subparagraph, upon a motivated request of the undertaking concerned, the Member States can grant an extension of the deadline fixed in that point until 31 March 2012 at the latest. In such case, the undertaking shall submit an amended restructuring plan according to Article 11. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 July 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 58, 28.2.2006, p. 42. (2) OJ L 176, 30.6.2006, p. 32.